DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, and 11-20 have been amended.
Claims 1-20 have been examined.
The specification and claim objections in the previous Office Action have been addressed and are withdrawn.
The provisional double patenting rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed November 15, 2022 with regard to Application No. 16/820,446 is noted. Accordingly, the provisional double patenting rejection in the previous office action is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,950,927 by Apisdorf et al. (hereinafter referred to as “Apisdorf”).
Regarding claim 1, Apisdorf discloses:
a method comprising: identifying a first instruction of a plurality of instructions as a preceding instruction; (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependee instruction, which is a preceding instruction upon which a subsequent instruction depends.);
identifying a second instruction of a plurality of instructions as a succeeding instruction; defining a dependency based on the identified first and second instructions, wherein the dependency corresponds to a predetermined ordered constraint (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses a predetermined ordered constraint.); and 
generating, at a computing device, complementary parameters indicating the dependency of the first and second instructions (Apisdorf discloses, at col. 9, lines 20-31, a compiler, which discloses a CPU, generating dependence indicators as depends bits and tells bits, i.e., complementary parameters indicating the dependency of first and second instructions. The bits are included in the instructions, i.e., the instruction operand fields, and have the same value, i.e., a value of one indicates dependence and is present in both the dependee and dependent instructions. As disclosed at col. 9, lines 37-43, each instruction includes both depends bits and tells bits, which discloses first and second fields.); and
trackinq the dependency of the first and second instructions throuqhout the lifetimes of each of the plurality of instructions (Apisdorf discloses, at col. 9, lines 7-13, maintaining dependence indicators, which discloses each instruction being aware of each other instruction to which it is linked. See also col. 10, lines 51-53, which discloses the depends bits can identify other instructions. This discloses doing so throughout the lifetime, since the dependence exists until the instruction is executed.).

Regarding claim 2, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the computing device comprises at least one of a processing unit or a machine interface (Apisdorf discloses, at col. 5, lines 16-18, a processor, i.e., a processing unit.).

Regarding claim 3, Apisdorf discloses the elements of claim 2, as discussed above. Apisdorf also discloses:
wherein the processing unit comprises one of: a central processing unit (CPU), graphics processing unit (GPU), domain-specific acceleration unit (DSA), or other instruction-based processing unit (Apisdorf discloses, at col. 6, lines 6-9, the processor includes processing elements that execute instructions, i.e., an instruction-based processing unit.).

Regarding claim 4, Apisdorf discloses the elements of claim 2, as discussed above. Apisdorf also discloses:
wherein the machine interface comprises one of: a machine interface for a domain-specific language interface, a machine interface for a general-purpose language interface, a machine interface for a language-level compiler intermediate representations (IR) interface, a machine interface for a language-neutral IR interface, a machine interface for a virtual instruction set architecture (ISA) interface, a machine interface for an instruction set architecture (ISA) interface, a machine interface for a microinstruction set architecture interface, or a machine interface for a defined set of operations interface (Apisdorf discloses, at col. 11, lines 9-18, an instruction having a particular format, which is understood to disclose an instruction set architecture.).

Regarding claim 5, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
storing a first parameter of the set of complementary parameters in a first internal storage of the computing device (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a first instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a first internal storage of the CPU.), and 
storing a second parameter of the set of complementary parameters in a second internal storage of the computing device (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a second instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a second internal storage of the CPU.).

Regarding claim 6, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
generating updated first and second instructions, wherein the updated first and second instructions include respective first and second parameters of the set of complementary parameters (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses first and second instructions, include the dependence indicators, which discloses generating updated first and second instructions.).

Regarding claim 7, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein defining the dependency comprises: determining, by the computing device, if an execution of the succeeding instruction is required to follow an execution of the preceding instruction (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses determining whether execution of a succeeding instruction is required to follow execution of a preceding instruction.).

Regarding claim 8, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the first and second instructions comprise either load, store, atomic, or cache maintenance instructions (Apisdorf discloses, at col. 3, lines 27-31, that dependent instructions involve one instruction (i.e., a succeeding instruction) using the results of another instruction (i.e., a preceding instruction), which discloses the preceding instruction comprises a store of the results and the succeeding instruction comprises a load of the results.).

Regarding claim 9, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the first instruction corresponds to a second succeeding instruction (Apisdorf discloses, at col. 9, lines 36-43, multiple dependent instructions can depend on a single dependee.).

Regarding claim 10, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the second instruction corresponds to a second preceding instruction (Apisdorf discloses, at col. 9, lines 36-43, a single dependent instruction can depend on multiple dependee instructions.).

Allowable Subject Matter
Claims 11 and 20 are allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in claims 11 and 20 when considered in combination with the other limitations in those claims: “determining an instruction-type of the first and second instructions; selecting a stage of dependency enforcement based on the instruction-type, wherein stages of dependency enforcement comprise at least the issue queue or writeback buffer; sending the first and second instructions to an issue queue of the CPU; executing, at the issue queue or the writeback buffer of the CPU, the dependency enforcement of the first and second instructions based on the instruction-type.” 
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 11 of the response filed November 15, 2022 (“response”), the Applicant argues, “the cited portions of Apisdorf do not contemplate and are silent regarding (and therefore cannot teach): trackinq a dependency of first and second instructions (corresponding to respective preceding and succeeding instructions) throughout the lifetimes of each of the plurality of instructions. Accordingly, Applicant respectfully submits that Apisdorf neither teaches nor suggests "tracking the dependency of the first and second instructions throughout the lifetimes of each of the plurality of instructions," as in claim 1. Claim 1 is therefore patentable over Apisdorf.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Apisdorf explicitly discloses that the depends bits can identify threads or instructions. See Apisdorf, columns 8-10. Tracking dependencies discloses doing so throughout the lifetime of the instructions. The Examiner notes that the Applicant’s arguments do not point out in any way what portion of the lifetime of the instructions Apisdorf purportedly does not disclose tracking dependencies. Nor is any patentable distinction evident from an examination of the specification, which contains the word lifetime only once. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 11 of the response the Applicant argues, “Claims 2-10 are also patentable over Apisdorf, since they depend from independent claim 1. Withdrawal of the rejections are respectfully requested.”
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183